Citation Nr: 1730879	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-02 940	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for residuals of traumatic brain injury (TBI).

2.  Entitlement to a disability rating greater than 30 percent for migraine and tension headaches.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from March 1969 to May 1982.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.  The appeal is currently in the jurisdiction of the VA Regional Office (RO) in St. Louis, Missouri.

In July 2016, the Board assigned a 10 percent disability rating prior to November 22, 2010, for the Veteran's TBI residuals and 30 percent disability rating prior to September 30, 2014 for his migraine/tension headaches.  The Board also assigned an earlier effective date of January 17, 1995 for the grant of service connection for the TBI residuals.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In a March 2017 Order, the Court granted a Joint Motion for Remand (JMR) that vacated and remanded the July 2016 Board decision to the extent that it denied disability ratings greater than 10 percent for the Veteran's service-connected TBI residuals and greater than 30 percent for migraine/tension headaches.  The portion of the Board's decision that granted a 10 percent for the service-connected TBI prior to November 22, 2010, a 30 percent rating for headaches prior to September 30, 2014, and an earlier effective date for the grant of service connection for TBI residuals was not disturbed.

FINDING OF FACT

The Veteran died on May [REDACTED], 2017, during the pendency of this appeal.

CONCLUSION OF LAW

Because of the Veteran's death, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2017, and during the pendency of his VA appeal, the Board was notified by the Veteran's representative that the Veteran died on May [REDACTED], 2017.  See Notification of Veteran's Death dated June 16, 2017.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 

ORDER

The appeal is dismissed.


		
Kelli A. Kordich 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


